Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wear (U.S. 4,163,834).
These claims are product by process claims.  As such the structure imparted by the process is evaluated to determine patentability.  The structure of imparted by the process is on in which Formula 1 of Claim 6 is present with a weight average molecular weight of at least 6,000 g/mol. (The limitations of previous Claim 1)
Wear exemplifies the reaction of tetrabromobisphenol A with 1,4-dibromobutane to yield a polymer of the two with a weight average molecular weight of 97,000. (Example 5)
The resulting copolymer can be considered a copolymer of a monoethyl ether of the tetabromobisphenol A with ethane.  The mono-ethyl ether of tetrabromobisphenol A anticipates the recited formula (1) when X = propane (C3 alkylene group) of formula 1 of Claim 6.  The above 97,000 weight average molecular weight anticipates the claimed molecular weight of product of Claim 6’s method and Claim 2.  One of ordinary skill in the art is reasonably suggested there are no dihalide ethyl ether tetrabromobisphenol A units in the resulting product because none of these monomers are used to make the polymer.  This anticipates Claim 3.  All of Applicant’s examples in the as-filed specification which comprise the unit of Formula 1 with less than 3 % of Formula (2) and in the weight average molecular weights above 6,000 have the melting point and weight loss limitations of Claims 4 and 5.  Therefore, based on the above evidence, one of ordinary skill in the art is reasonably suggested the above copolymer of Wear must also have a melting point and a 20% weight loss reduction temperatures according to Claims 4 and 5. This anticipates these claims.

Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the Applicant to show an unobvious difference.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.

Allowable Subject Matter
Claim 6 is allowed.  Claim 6 requires the use of a dihalide ethyl ether tetrabromobisphenol type compound in the reaction method.  The closest prior art is Wear (U.S. 4,163,834) which teaches the use of metal salt compounds (bases) to polymerize tetrabromobisphenol A with a 1,4 dibromobutane. (See Example 5).  While the metal salt bases may create intermediates similar to the formulas of Claim 6 (Formula 2 and 3), one cannot modify Wear to arrive at the claimed method as Wear requires a dihalide compound with at least 3 atoms between halogens while the instant formula (2) requires 2 atoms.  In other words, a dihalide compound with X-C3H6-X as opposed to the instant claim which would require only a X-C2H4-X compound to react with tetrabromobisphenol A.

Response to Arguments
Applicant’s claim amendments and response filed August 17, 2022 have been fully considered but are not persuasive in overcoming the rejections of record.  Applicant indicates they have taken previously indicated allowable subject matter of Claim 6 by amending Claim 6 to incorporate the product of Claim 1 and change the preamble of Claims 2-5 to adjust.  This is not persuasive.  Claim 6’s method is still indicated as allowable but Applicant has introduced never previously presented product by process limitations to Claims 2-5.  As such, this is not commensurate with the previously objected to allowable subject matter.  This newly added product by process limitation has necessitated the new grounds of rejection based on Wear.
Note the correct way to incorporate the subject matter of Claim 2-5 into the allowed claim 6 without product by process limitations is to recite claims such as “Claim 2, The method of Claim 6 in which the polymer has a weight average molecular weight of at least 7,500”.  Similarly, Claim 3 would the method of Claim 6 where the monomer of Formula 2 is present in less than 3%. 
Applicant has made no remarks to any structural differences imparted by the process of Claim 6 with respect to product of the claimed process made by a different process such as Wear’s.  Therefore, the rejection against the product by process claims is maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1759